                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


NEHEMIAS HUERTAS, JR.,

                      Plaintiff,

               v.                                           Case No. 19-cv-0592-bhl

TAYLOR WAITE, et al.,

                      Defendants.


                                            ORDER


       On January 11, 2021, the Court entered an order instructing plaintiff Nehemias Huertas, Jr.

to file a written document with the Court within 14 days explaining what he planned to do to move

this case forward with respect to Jennifer Sabatier and Nurse Scott. Dkt. No. 81. Huertas filed a

response on January 22, 2021 stating that he did not want to dismiss these individuals from the

case, but he has no alternatives for achieving service. Dkt. No. 82. Huertas states, “I ask the

court[] to proceed using its discretion.” Id. As explained in the Court’s prior order, the Court

believes that the best way to move this case toward resolution is to dismiss these individuals from

the case without prejudice and continue with the remaining defendants who have appeared and

answered. Accordingly, the Court will dismiss Jennifer Sabatier and Nurse Scott from this case

without prejudice.

       The Court will also deny defendants Waite and Murry’s motion to strike three documents

(letters and exhibits) from the record. Dkt. No. 73. Although the Court is aware that Huertas’

letters and exhibits may be unnecessary and/or immaterial/impertinent, he is not yet abusing the

docket. As Huertas explained in his response brief, he is pro se and simply did not know that




         Case 2:19-cv-00592-BHL Filed 01/28/21 Page 1 of 2 Document 84
submitting letters and exhibits without context is bad practice. Toward that end, the Court advises

Huertas that the docket is the official record of the filings in the case, which include pleadings and

specific requests for relief (i.e., motions), the supporting declarations and briefs needed to show a

right to the relief requested, and the Court’s decisions and orders disposing of those requests.

Cluttering the docket with unnecessary filings creates confusion and interferes with the ability of

the Court and the parties “to secure the just, speedy, and inexpensive determination” of the action.

Fed. R. Civ. P. 1. Moving forward, Huertas should not file documents outside of the scope

described above.

       IT IS ORDERED that Jennifer Sabatier and Nurse Scott are DISMISSED from this case

without prejudice.

       IT IS ORDERED that defendants Waite and Murry’s motion to strike letter and exhibits

(Dkt. No. 73) is DENIED.

       Dated at Milwaukee, Wisconsin this 28th day of January, 2021.

                                                      s/ Brett H. Ludwig
                                                      Brett H. Ludwig
                                                      United States District Judge




                                                  2

          Case 2:19-cv-00592-BHL Filed 01/28/21 Page 2 of 2 Document 84
